Title: To Thomas Jefferson from Edmund Bacon, 2 June 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.June 2nd 1822.we are nearly out of grain only five or 6 barrills now on hand. consequently expect we must Purchase tomorrow. on that you will please to decide and let me no as to quantity and termsSome acquaintances of the neighbourhood say there will be no doubt but that the banks will be discounting so as to render it quite possible to obtain any sum required as to that you no doubt have or can obtain surfishent information. in addition to that chance there will be the wheat crop which may be sent to markit by the first of september or at least so much as would be surfishent to command the small sum due to me. I am very unwilling to be troublesome especially to you Sir. but haveing been for the last two years under a sort of preperation to procure a home I am still determined to put an end to the arrangement by either succeeding in the purchaseing some whare or giveing it out finally and how I can do with a family of 21 persons in number without a home is in my view quite impossible. under those circumstances is the only inducement of my being so troublesome. it seems that I shall be Obliged to go westward not finding any chance of Obtaining such land here as will produce a support for my family with the small sum which I could pay.with sencere esteem &CE: Bacon